Order filed February 3, 2015.




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-15-00007-CV
                                  ____________

               GOPIKRISHNA P. DORAISWAMY, Appellant

                                        V.

          PIPING TECHNOLOGY & PRODUCTS, INC., Appellee


                   On Appeal from the 333rd District Court
                            Harris County, Texas
                      Trial Court Cause No. 2014-53760

                                   ORDER

      The notice of accelerated appeal in this case was filed December 30, 2014.
The record in this appeal was due January 9, 2015, but no clerk’s record has been
filed. On January 13, 2015, the clerk responsible for preparing the record notified
this court that appellant had not made payment arrangements for the record. That
day, the clerk of this court notified appellant that the appeal was subject to
dismissal unless appellant provided the court with proof of payment for the record
on or before January 28, 2015. No response was filed.
      Therefore, the court issues the following order.

      Appellant is ordered to pay for preparation of the clerk’s record and have the
record filed in this court on or before February 20, 2015. If appellant fails to
comply with this order, the appeal will be dismissed.



                                  PER CURIAM